DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted November 4, 2020, has been reviewed by the examiner and entered of record in the file.  Accordingly, claims 21, 24, 33, 36, and 38 have been amended, and claims 41-43 are newly added. Claims 21-43 are pending in the application. 
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on November 4, 2020, and December 16, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.
Previous Claim Rejections - 35 USC § 112
3.	 Claim 24 was previously rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 24 was rejected as being indefinite because it is not clear what amount(s) Applicant intended by the terminology “recommended daily allowance (RDA)” in lines 4 and 5, since the claim fails to set forth the recommended amount of each salt and the Specification is silent as to the RDAs, and if the RDAs can change (other than a brief mention in paragraphs [0057]-[0058] on pages 18-19 that the mixed salt may be formulated so that an average daily dose of at least one of the cations is within a range of about 0.25 to about 10 times the RDA of the at least one cation, Karppanen et al (2005) teach that the recommended dietary reference intake (DRI) for sodium for adults is 1500 mg/day, the DRI for potassium is 4700 mg/day for adolescents and adults, however that amount changes to 4500 mg/day for children 9-13 yrs, 3800 mg/day for children 4-8 yrs, and 3000 mg/day for children 1-3 yrs, please see under “Recommended diet” on page S12. Karppanen et al teach that the DRI for calcium is 1000-1300 mg/day; and that the DRI for magnesium is 420 mg for adult men, however that amount changes to about 300 mg/day for adult women. The examiner recommends incorporating the RDA/ DRI into claims 36 and 37, for each of the recited salts.
Response to Arguments
4.	Applicant traverses the rejection, arguing that “supplements and food items routinely include RDA amounts for vitamins and minerals without distinguishing between men, women, and children. One having ordinary skill in the art would understand the term RDA to mean what this term commonly means when used on common supplement and food labels,” (last paragraph, page 12 of Response).  Applicant alleges that the amendments to claim 24 incorporating the limitation “for a subject” to line 4 and “for the subject” to line 5 “normalize” the RDA values.
	The examiner respectfully disagrees, since Applicant’s amendment fails to set forth the required amount of each salt, since the RDA for any subject is a variable amount that is undefined, and the recitation “relative proportions” does not resolve this deficiency.  The term "relative proportions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Regarding 
	Therefore, the metes and bounds of said claims cannot be ascertained and the indefiniteness rejection is maintained.

5.	Claims 38-40 were previously rejected as lacking antecedent basis for the limitation "the non-racemic mixture of R-beta-hydroxybutyrate and S-beta-hydroxybutyrate." In view of Applicant’s amendment in order to delete said limitation from claim 38, the previous indefiniteness rejection of claims 38-40 is withdrawn.

New Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
	
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claim 24 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “wherein the sodium beta-hydroxybutyrate, the potassium beta-,” and the claim also recites “so that a quantity of the composition that provides the recommended daily allowance (RDA) of calcium for a subject provides no more than the RDA for each of sodium, potassium, and magnesium for the subject,” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Accordingly, claim 24 has not been further treated on the merits, see In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions).  

Previous Claim Rejections - 35 USC § 103
8.	Claims 21-23 and 25-37 were previously rejected under 35 U.S.C. 103 as being unpatentable over D’Agostino et al, U.S. 9,138,420 B2.
	Applicant’s arguments in view of the amendatory changes to claims 21, 33 and 36 are persuasive, and the previous obviousness rejection is withdrawn.  
	However, upon further consideration of Applicant’s amendments, a new ground(s) of rejection is made, please see below.

New Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 21, 33 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold, Pub. No. U.S. 2018/0021274 A1 (published: January 25, 2018).
It is noted that the claimed subject matter drawn to a combination of beta-hydroxybutyric acid and a plurality of beta-hydroxybutyrate salts is not supported in U.S. Patent 10,292,952 B2, published May 21, 2019 (filed: 03/09/2017; priority from provisional application 62/307,203, filed 03/11/2016).  Specifically, the ‘952 patent discloses compositions comprising a plurality of beta-hydroxybutyrate salts.  The ‘952 patent discloses that the term beta-hydroxybutyrate is a salt of beta-hydroxybutyric acid (see column 4, definitions, lines 28-30).  There is no disclosure of any compositions comprising a combination of beta-hydroxybutyric acid and a plurality of beta-hydroxybutyrate salts.   Accordingly, the instant Application is not accorded the benefit of priority to any date prior to at least December 19, 2019.  As such, Arnold, P., U.S. Pub. No. 2018/0021274 (published January 25, 2018) qualifies as prior art.
As amended, claim 21 is directed to a composition “for increasing blood ketone levels in a subject,” comprising beta-hydroxybutyric acid and a plurality of beta-hydroxybutyrate salts selected from sodium beta-hydroxybutyrate, potassium beta-hydroxybutyrate, calcium beta-hydroxybutyrate, and magnesium beta-hydroxybutyrate, wherein the composition is in solid and/or powdered form, and wherein the composition is free of medium chain fatty acids having 6 to 12 carbons and glycerides or other esters thereof.  
claim 33 is directed to a composition “for increasing blood ketone levels in a subject,” comprising beta-hydroxybutyric acid and a plurality of beta-hydroxybutyrate salts selected from sodium beta-hydroxybutyrate, potassium beta-hydroxybutyrate, calcium beta-hydroxybutyrate, and magnesium beta-hydroxybutyrate, wherein the form of the composition is limited to a tablet, capsule, powder, food product, food additive, flavored beverage, vitamin fortified beverage, non-alcoholic beverage, flavored beverage additive, vitamin fortified beverage additive, non-alcoholic beverage additive, candy, sucker, pastille, food supplement, flavored mouth spray, or suppository, and wherein the composition is free of medium chain fatty acids having 6 to 12 carbons and glycerides or other esters thereof.  
	As amended, claim 36 is directed to a composition “for increasing blood ketone levels in a subject,” comprising beta-hydroxybutyric acid and a plurality of beta-hydroxybutyrate salts selected from sodium beta-hydroxybutyrate, potassium beta-hydroxybutyrate, calcium beta-hydroxybutyrate, and magnesium beta-hydroxybutyrate, and limits the form of the dietary or pharmaceutically acceptable carrier, wherein the composition is in solid and/or powdered form, and wherein the composition is free of medium chain fatty acids having 6 to 12 carbons and glycerides or other esters thereof.
11.	Arnold teaches a composition comprising β-hydroxybutyric acid in combination with a plurality of β-hydroxybutyrate salts, useful to induce ketosis elevating blood ketone levels, please see paragraph [0008]:
 	
    PNG
    media_image1.png
    110
    352
    media_image1.png
    Greyscale

Arnold teaches wherein the β-hydroxybutyrate salts are selected from one or more of sodium, potassium, calcium, and/or magnesium, see paragraph [0027]:

    PNG
    media_image2.png
    100
    358
    media_image2.png
    Greyscale
.
Arnold teaches and claims an embodiment wherein composition comprises β-hydroxybutyric acid in combination with a mixture of potassium β-hydroxybutyrate and sodium β-hydroxybutyrate salts (two salts constitutes a plurality) in claim 12 (note the clear typographical error in the duplicate claim numbering of claim 11), wherein the composition in in solid/ dry powder from (see claims 9 and 15), and wherein the solution is free of medium chain fatty acids and glycerides or esters thereof.
	Finally, the language “for increasing blood ketone level in a subject” as recited in the preamble of independent claims 21, 33 and 36, is an intended use recitation of the claimed composition and is thus not given patentable weight.   See MPEP 211.02:  "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473,478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  See also MPEP 2112.01, II: "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


	New Claim Rejections - 35 USC § 103
12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.	Claims 22, 23, 25-30, 32, 34-35 and 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold, Pub. No. U.S. 2018/0021274 A1 (published: January 25, 2018), as applied to claims 21, 33 and 36, above, in view of Arnold.
	Claim 22 limits claim 21, wherein the composition comprises at least three of the above salts; claim 23 requires all four of the above salts.  Claims 25-28 limit the weight percentage of each of the beta-hydroxybutyrate salts.  Claims 29-30 limit the molar ratio of sodium ions to potassium ions in the beta-hydroxybutyrate salts.  Claim 32 limits wherein the composition comprises at least on supplement selected from a vitamin, mineral, nootropic and herbal. Claim 41 limits wherein the combined amount of calcium beta-hydroxybutyrate and magnesium beta-hydroxybutyrate exceeds the 
	Claim 34 limits claim 33, wherein the composition comprises at least three of the above salts.  Claim 35 limits wherein the composition comprises at least one supplement selected from a vitamin, mineral, nootropic and herbal.	Claim 42 limits wherein the composition further comprises a beta-hydroxybutyrate ester.
	Claim 37 limits claim 36 wherein the composition comprises at least three of the above named salts. Claim 43 limits wherein the composition further comprises a beta-hydroxybutyrate ester.
	Claim 38 is directed to a kit comprising the composition of claim 21, a container (more specifically a carton, box, can, jar, bag, pouch, bottle, jug and keg (claim 39)), and a measuring device configured to hold a unit dose or fraction thereof (more specifically a cup, scoop, syringe, dropper, spatula, spoon, and colonic irrigation device (claim 40)), wherein the unit dose contains about 0.5 g to about 25 g of the plurality of salts. 
As discussed in the 102(a)(1) rejection above, Arnold teaches a composition comprising β-hydroxybutyric acid in combination with β-hydroxybutyrate salts, useful to elevated blood ketone levels in a subject, wherein the β-hydroxybutyrate salts are selected from one or more of calcium magnesium, potassium, and sodium salts. 
Arnold teaches a specific embodiment comprising a mixture of potassium and sodium β-hydroxybutyrate salts (a ‘plurality’), but does not embody a composition comprising three or more β-hydroxybutyrate salts selected from calcium, magnesium, potassium, and sodium.
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to prepare a -hydroxybutyrate composition for elevation of blood ketone levels, comprising three or more salts of -hydroxybutyrate including sodium -hydroxybutyrate, potassium -hydroxybutyrate, calcium -hydroxybutyrate and magnesium -hydroxybutyrate, in solid or powdered form. Nothing unobvious is seen in picking and choosing from the combinations of salts taught by Arnold and selecting at least three salts since one skilled in the art would have recognized that the results of the combination were predictable, i.e. preparing a composition that successfully raises blood ketone levels.  
	Regarding the concentrations of salts recited in claims 25-28, optimization of variables of known compositions such as weight percentages, purity, etc. would be obvious to one skilled in the art.  Changing the weight, purity or other characteristic (i.e. temperature, pressure, etc) of a known composition does not render the newer claimed form patentable where the difference in weight, purity or characteristic was inherent, please see In re Cofer (CCPA 1966) 354 F2d 664, 148 USPA 268.  
Applicants must show criticality to demonstrate how the optimized weight percentages of the composition of the instant claims is unexpectedly better than that of the composition taught in the prior art. 
Arnold teaches the free β-hydroxybutyric acid in combination with sodium and potassium β-hydroxybutyrate salts are present in a mass:mass:mass ratio from about 125 parts free acid:about.3.7 parts potassium salt:about 3.3 parts sodium salt to about.0.4 parts free acid:about 66.3 parts potassium salt:about 58.8 parts sodium salt, wherein the molar ratios of sodium to potassium ions overlap with and thus render prima facie obvious the range required by claim 29 wherein the molar ratio of sodium ions to potassium ions is no greater than 1, and wherein the amount of sodium is no greater than the amount of potassium by weight, as required by claim 30.  The ratio of sodium ions to potassium ions (likewise, the amount of sodium relative to the amount of potassium) are result-effective variables. It would have been customary for one of skill in the art to determine the optimal loading rate on the stent in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
Regarding claims 32 and 35, Arnold teaches in certain embodiments that the composition may also include one or more nutritional substrates (supplements) selected from vitamins, minerals, and nutritional co-factors, see paragraph [0029].
Regarding the addition of a beta-hydroxybutyrate ester in claims 42 and 43, Arnold teaches additional ketone precursors or supplements including ketone esters (see paragraph [0026]):

    PNG
    media_image4.png
    98
    354
    media_image4.png
    Greyscale
.




, Arnold is silent as to a kit comprising β-hydroxybutyric acid and the mixed salt β-hydroxybutyrate composition, a container, and a measuring device.  However, Arnold teaches the solution of Example 1 was prepared in a vessel (reasonably taken to fall within the scope of a jar or a bottle) containing a stirrer and a cooling jacket and thus the mixed salt composition was present in a ‘container.’  As such, it would have been prima facie obvious to one of ordinary skill to measure the 30 mL unit dose using any measuring device commonly used to measure and dispense a liquid, e.g. a syringe.   Nothing unobvious is seen in one of skill in the art placing the known pharmaceutical composition taught by Arnold into a container in a kit, for commercial or retail use.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability from the intended use as a matter of obvious design choice. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been within the purview of one of ordinary skill in the art to select known containers and measuring devices to store (‘contain’) and measure a known unit dose of a known composition for the same purpose as taught in the prior art.

14.	Claim 31 is rejected under 35 U.S.C. 103(a) as being unpatentable over Arnold, U.S. Pub No. 2018/0021274 (published January 25, 2018), as applied to claim 21 in the 102(a)(1) rejection above, in view of Cavaleri, U.S. Pub. No. 2017/0290792 (published October 12, 2017).
Claim 31 limits claim 21, wherein the composition comprises a short chain fatty acid or a mono-, di- or triglyceride of said fatty acid.  
As discussed in the 102(a)(1) rejection above, Arnold teaches a composition comprising β-hydroxybutyric acid in combination with β-hydroxybutyrate salts, useful 
Arnold teaches a specific embodiment comprising a mixture of potassium and sodium β-hydroxybutyrate salts (a ‘plurality’), but does not embody a composition comprising at least one short chain fatty acid (or a mono-, di- or triglyceride of said fatty acid) having less than 6 carbons.
However Cavaleri teaches a pharmacologic composition for providing a subject with an exogenous supply of ketones, wherein the composition is effective to deliver 2000-5000 mg of a short chain fatty acid (e.g. butyrate) and 5000-10,000 mg of ketone (e.g., beta-hydroxybutyrate) on a daily basis (see Abstract).
Cavaleri teaches an exogenous supply of ketones, such as BHB, will provide an immediate alternative energy (ATP) source during periods of calorie or carbohydrate deprivation, and that concurrent butyrate supplementation will prompt the body to induce endogenous ketone synthesis (i.e. increase blood ketone levels), see paragraph [0017].
Accordingly it would have been prima facie obvious to one of ordinary skill in the art to modify the composition of Arnold, useful to induce ketosis for elevating blood ketone levels, with the addition of a short chain fatty acid butyrate composition.  One would have been motivated to do so, with a reasonable and predictable expectation of success in achieving an additive effect in elevating blood ketone levels.


Previous Double Patenting Rejections
15.	Claims 21-23, 25-31, 33, 34, 36 and 37 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 17 of U.S. Patent No. 10,292,952 B2 (hereafter referred to as “the ‘952 patent”). 
	Upon further consideration of Applicant’s persuasive arguments and amendatory changes, the previous double patenting rejection is withdrawn.  However, please refer to the following double patenting rejection in view of Arnold:
Claims 21-23, 25-31, 33, 34, 36 and 37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 22 of U.S. Patent No. 10,292,952 B2 and claims 1-20 of U.S. Patent No. 10,736,861, each in view of Arnold, P., U.S. Pub. No. 2018/0021274 (published January 25, 2018).
The instant claims and the claims of the both the ‘952 patent and the ‘861 patent are each drawn to a composition comprising a plurality of beta-hydroxybutyrate salts (“mixed salts”) that are useful for increasing ketone levels in a subject.  The difference between the instant claims and the patented claims is that the composition in the instant claims further requires an additional component: beta-hydroxybutyric acid.  As discussed in the 102(a)(1) and 103(a) rejections above, Arnold teaches a composition comprising β-hydroxybutyric acid in combination with a plurality of β-hydroxybutyrate salts, wherein the β-hydroxybutyrate salts are selected from one or more of calcium magnesium, potassium, and sodium salts, and the composition is useful for elevating ketone levels.
It would have been prima facie obvious to one of ordinary skill in the art to modify the beta-hydroxybutyrate mixed-salt composition claimed in the both prior .
Conclusion
16.	 In conclusion, claims 21-43 are pending in the application.  All claims are currently rejected.  No claim is presently allowable.
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        February 5, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611